DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The header located on both the Remarks and the Amendments to the Claims, filed 10/27/2022, appears to be to Application No. 15/237,544 in response to Non-Final Office Action mailed December 22, 2017; however, it is clear that this is a typographical error, as the arguments and claims all relate to the present case, Application No. 16/206,508 in response to Non-Final Office Action mailed April 27, 2022.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/27/2022 with respect to the objection to the Abstract have been fully considered and are persuasive. The objection to the Abstract is withdrawn.
The objection to the Specification is withdrawn in light of the amendments to the Specification, [0059] and [0067], filed 10/27/2022.
The objections to claims 1-3, 6, and 8 are withdrawn in light of the amendments to the claims, filed 10/27/2022.
Claim 5 remains objected to, as presented below.
The rejections of claims 6 and 9 under 35 U.S.C. 112(b) have been withdrawn in light of the amendments to the claims, filed 10/27/2022.
Claims 5, 8, and 10 remain rejected under 35 U.S.C. 112(b), as presented below.
Applicant's arguments, see Remarks, filed 10/27/2022, with regards to the rejections of claims 1-7 and 9-10 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the claims as a whole, as now amended, recite a practical application. Examiner disagrees. Examiner notes that independent claim 1, as well as dependent claims 2-3, 5-7, and 9-10, have been amended to overcome the claim objections recited in the Office Action, dated 04/27/2022 (to overcome inconsistencies/claim ambiguities). However, no subject matter has been added to claim 1, nor to dependent claims 2-7 and 9-10, that integrates the abstract idea(s) into a practical application. 
As detailed below, claim 1 recites, in part, gathering, providing/transmitting, storing, and displaying data using a computing system with which a user is operably engaged, which encompasses extra-solution activity. See MPEP 2106.05(g). The additional limitation of establishing a protocol inclusive of the gathered data to achieve over a time period encompasses a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion), or alternatively, a certain method of organizing human activity, i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). There are no additional limitations to integrate the abstract idea(s) into a practical application, nor provide significantly more (i.e., an inventive concept). Accordingly, the rejections of claims 1-7 and 9-10 under 35 U.S.C. 101 are maintained.
Applicant's arguments, see Remarks, filed 10/27/2022, with respect to the rejections of claims 1-10 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant first argues that, with respect to the rejections of claims 1 and 3, neither Mirabile nor Brown disclose, teach, or suggest all of the limitations of the recited claims. It is Applicant’s contention that the user inputs in Mirabile that include activity, physical, biological, environmental, goal, etc. do not equate to user-selectable challenge factors and/or customized plans. Examiner disagrees. First, Examiner notes that the Specification broadly states that the claimed “challenge factors” may include eating, lifestyle, and medical oversight challenge factors (Specification, [0045]) (See also, [0035-0036], where a “challenge factor” may be a goal, such as adhering to a bedtime/rise time schedule). Examiner notes that such challenge factors (i.e., adhering to a bedtime/rise time schedule, achieving less than 40 sleep arousals, etc.) still may encompass “goals”, though they may not be an “ultimate goal”, such as causing a health condition to be prevented/reversed (See Remarks, p. 9).
Mirabile is focused on equipping individuals with the knowledge, insights, or experience needed to fully comprehend the implications of their activity, lifestyle, and/or health data and understand how factors may impact one another in order to, for example, overcome avoidable illnesses, such as cardiovascular disease, diabetes, obesity, etc. ([0007]; [0009]). In Mirabile, the user inputs (selects) goals, or desired outcomes ([0035]; [0040]; [0062-0063]; [0072], where the goals/desired outcomes can be user-define and may be physical (i.e., weight loss/gain, muscle gain, increased flexibility); medical, such as the reduction of odds for acute or chronic illnesses or maladies (i.e., prevent (reverse) the onset of Type II diabetes, prevent various forms of cancer, prevent cardiovascular disease, reduce the occurrence of gastrointestinal issues, etc.) or coping with acute or chronic illnesses, maladies or addictions; lifestyle (i.e., improve sleep efficiency, sleep onset, sleep duration, stress response, etc.); achievement of an experience; performance on a specific task; etc. (Emphasis added)). The user can select variables (challenge factors) for each goal and adjust the variables according to their preference (set a plan for the challenge factors to establish planned challenge factors, such as setting a plan to achieve less than 40 sleep arousals) ([0062-0064]). 
Additionally, Applicant argues that Mirabile fails to disclose wherein the player has the ability to set a plan for each of the selected one or more challenge factors, as claimed. Rather, Applicant argues that in Mirabile, the system is configured to generate recommendations for the user to follow to achieve one or multiple goals. Examiner disagrees. As previously stated above, Mirable discloses wherein the player has the ability to set a plan for each of the selected one or more challenge factors ([0062-0064], where the user can select variables for each goal (challenge factors) and set/adjust the variables according to the user’s preference, such as setting a plan to achieve a variable of less than 40 sleep arousals). While Examiner agrees with Applicant that in Mirabile, the system generates recommendations (protocol(s)) ([0057]; [0079]; [0081]), and the user makes selections as to which recommendation(s) to follow ([0086]), Examiner notes that claim 1, as written, does not require the player to establish the protocol inclusive of the planned challenge factors to achieve over a period of time. Rather, claim 1 only recites “establishing, by the computing system, a protocol inclusive of the planned challenge factors to achieve over a time period”. 
Furthermore, Applicant argues that Brown fails to teach any protocols for treatments that are customized for an individual. Moreover, Applicant argues that Brown also fails to teach wherein the player participates in selecting challenge factors or selecting or creating a plan for the player to achieve, and thus a combination of Mirabile and Brown would fail to teach or suggest the claimed invention. However, Examiner notes that according to the rejection of claim 1 as detailed in the Office Action dated -4/27/2022, Brown is used in combination with Mirabile to teach a method for monitoring for certain conditions in human patients with the aid of a micro-processor-based video game (Office Action, dated 4/27/2022, p. 13). It would have been obvious to execute the invention of Mirabile (i.e., selecting and setting/adjusting variables to generate a protocol/recommendations to achieve a selected goal) using a video game application, as taught by Brown, in order to encourage learning and motivate behavior change to improve and/or maintain health conditions in individuals (Brown, Col. 2, ln. 66-Col. 3, ln. 10). Accordingly, claim 1 remains rejected under 35 U.S.C. 103.
With respect to the rejection of claim 3, Applicant argues that neither Mirabile nor Brown teaches or suggests that the challenge factor plan is determined by the player, nor establishing an ambition level of the challenge factor plan. It is Applicant’s contention that “priority” is not the same as “ambition level”, and cites to the Specification, [0036], which states that ambition is the speed at which the user wants to reverse their potentially-reversible non-communicable health condition(s). Examiner disagrees with Applicant’s argument that the ambition level correlates to the relative level of difficulty of the challenges and/or plan. Instead, as stated in the Specification, [0036], ambition relates to the speed at which the user wants to reverse the condition, not the speed at which they actually reverse the condition, which would indicate a level of difficulty of the challenges and/or plan. The speed at which a user wishes to achieve their goal(s) (challenge factor(s)) and/or plan (planned challenge factor(s)) may be equated to a user prioritizing their goals, or ranking the goals in order of importance/desire. Accordingly, the rejection of claim 3 is maintained. 
	With respect to the rejections of claims 2 and 4-10, Applicant argues that Wander teaches challenges that are goals for activity contests for the player and other players to achieve, but not as part of a process to achieve as an ultimate goal (i.e., cause a health condition be reversed, as claimed in claim 1). Rather, Applicant argues that the user of Wander is attempting to achieve daily goals, and not activities (planned challenge factors) that are part of a plan to achieve an ultimate goal. Examiner disagrees. For example, with respect to the rejection of claim 2, Wander is used in the Office Action, dated 4/27/2022, in combination with Mirabile and Brown to teach calculating feedback reconciliation points, not to teach planned challenge factors, as already disclosed in Mirabile, as discussed above. It would have been obvious to incorporate point tracking, taught by Wander, into the method disclosed in Mirabile in order to allow users to monitor how close they are to achieving a goal (Wander, [0019]). Similar reasoning is applied to the rejections of claims 4-10, as well, as presented below.

Claim Objections
Claim 5 is objected to because of the following informality: “the one or more planned challenge factors to a challenge factor plan” recited in ln. 4-5 should likely read “the one or more planned challenge factors of the challenge factor plan”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “increasing a level of at least one of the one or more planned challenge factors”. It is unclear what encompasses “a level” (i.e., ambition level, skill level, etc.), and the Specification does not offer further guidance. Accordingly, the claim is indefinite. 
Claim 8 recites “increasing number of points cause representation of the player to be altered”. The claim is indefinite because there is a lack of antecedent basis for the limitations “points” and “representation of the player” recited in the claim, thereby rendering the claim indefinite. 
Claim 10 is indefinite for the recitation of the term “relative points”. There is a lack of antecedent basis for the term, and it is unclear what constitutes the claimed “relative points”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 & 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1:
[Step 1] Independent claim 1 recites a method, which falls within the “process” category of 35 U.S.C. 101.
[Step 2A – Prong 1] The independent claim 1/ Guidance Table below identifies in bold the specific claim limitations found to recite an abstract idea and in italics the additional (non-abstract) claim limitations that are generic computer components.
Independent Claim 1
Guidance Table
A method comprising:
A method falls within the “process” category of 35 U.S.C. 101.
[L1] generating, by a computing system, a list of selectable challenge factors for a player to select one or more challenge factors when playing a video game;
Generating data is insignificant extra-solution activity (data gathering). See MPEP 2106.05(g).

The computing system and video game are additional non-abstract limitations.
[L2] providing, by the computing system, the player with the ability to set a plan for each of the selected one or more challenge factors to establish one or more planned challenge factors of a challenge factor plan;
Providing data is insignificant extra-solution activity (data transmission). See MPEP 2106.05(g).

The computing system is an additional non-abstract limitation.
[L3] storing, by the computing system in a data repository, the selected challenge factors and the planned challenge factors;
Storing received data is insignificant extra-solution activity (data storage). See MPEP 2106.05(g).

The computing system and data repository are additional non-abstract limitations.
[L4] establishing, by the computing system, a protocol inclusive of the planned challenge factors to achieve over a time period;
Abstract idea: establishing a protocol could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a certain method of organizing human activity, i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 

The computing system is an additional non-abstract limitation.
[L5] displaying, by the computing system, a player interface of the video game for the player, the player interface showing the protocol inclusive of at least a portion of the one or more planned challenge factors along with corresponding input elements associated with each planned challenge factor for the player to account for the at least a portion of the one or more planned challenge factors by submitting whether or not the player achieved each of the at least a portion of the one or more respective planned challenge factors, such that achieving at least a portion of the planned challenge factors causes a health condition to be reversed.
Displaying data is an insignificant extra-solution activity (output received data). See MPEP 2106.05(g). 











The computing system, player interface, and input elements are additional non-abstract limitations. 


It is apparent that, other than reciting the additional non-abstract limitations noted in the independent claim 1/Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind and/or using pen and paper, or alternatively, as a certain method of organizing human activity, that is, managing personal behavior or relationships or interactions between people. The mere nominal recitation of the additional elements and automation of a manual process does not take the claim out of the certain method of organizing human activity and/or mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A – Prong 1. 
[Step 2A – Prong 2] The claim includes the additional limitations of performing the recited method steps “when playing a video game” while utilizing a “computing system” and a “data repository”. These additional limitations are recited at a high level of generality and do no more than require the player to apply the method steps of determining a set of goals (or challenge factors) the player wishes to achieve, creating a plan to achieve each goal (or planned challenge factors), and establishing a protocol inclusive of each plan (planned challenge factors) using a computing system, such as a SUPER NINTENDO.TM. microprocessor. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computing system or, alternatively, merely uses a computing system as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and are insufficient to integrate the recited abstract idea into a practical application. The claim does not recite an improvement to the functionality of a computing system or other technology or technical field. See MPEP 2106.05(a). The claim only recites use of generic devices performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP 2106.05(b). The end result of establishing a protocol inclusive of the planned challenge factors to achieve over a period of time does not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing system used for executing a video game, to transform the judicial exception into a patent-eligible subject matter. See MPEP 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of generating a player-specific protocol for achieving chosen lifestyle/health/medical/etc. goal(s) (or challenge factors). See MPEP 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computing system) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP 2106.05(h). 
[Step 2B] The claim does not include additional limitations that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional limitations “[L1]”, “[L2]”, [L3]”, and “[L5]”, recite insignificant extra-solution activities of gathering, providing/transmitting, storing, and displaying data. Moreover, the additional limitations “when playing a video game”, “computing system”, and “data repository” amount to no more than mere instructions to apply the exception using generic computing components, which cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea, and the claim is therefore patent ineligible.  

Regarding dependent claims 2-7 and 9-10:
	Dependent claims 2-7 and 9-10 include all of the limitations of independent claim 1 from which they depend, and, as such, recite the same abstract ideas noted above for claim 1. Dependent claims 2-7 and 9-10 only provide more detailed limitations of the abstract idea(s) which do not make the abstract idea(s) any less abstract. As per MPEP 2106.05(a)-(c), (e)-(h), none of the limitations of claims 2-7 and 9-10 integrate the judicial exception into a practical application. While dependent claims 2-7 and 9-10 may have a narrower scope than the representative claim, no claim contains an inventive concept that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-7 and 9-10 are not drawn to patent eligible subject matter as they are directed to an abstract idea without significantly more.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mirabile (U.S. Pub. 2016/0055760 A1) in view of Brown (U.S. 5,913,310A).
Regarding claim 1, Mirabile discloses a method (Abstract, [0003]) comprising: 
generating, by a computing system ([0003]; [0035]; [0105]), a list of selectable challenge factors for a player to select one or more challenge factors ([0063], where a user can manually select one or more goals from a list of predefined choices);
providing, by the computing system, the player with the ability to set a plan for each of the selected one or more challenge factors to establish one or more planned challenge factors of a challenge factor plan ([0063-0064], where each goal contains subcategories and/or specific goals (plan) that the user can set and/or adjust according to their preference, wherein the specific goals (plan) may include a number of pounds to lose, a time period to complete the goal, an activity (i.e., run a marathon) to perform, and/or to reduce the user’s fasting blood glucose to a 15/day average that is below 100mg/dL);
storing, by the computing system in a data repository, the selected challenge factors and the planned challenge factors ([0014]; [0099], where data provided is collected and saved to a data store);
establishing, by the computing system, a protocol inclusive of the planned challenge factors to achieve over a time period ([0077, 0080, 0082] where the system can take multiple goals (challenge factors) and adjust the goals or recommendations to make the multiple goals achievable);
displaying, by the computing system, a player interface for the player, the player interface showing the protocol inclusive of at least a portion of the one or more planned challenge factors ([0072]; [0100, 0102]), such that achieving at least a portion of the one or more respective planned challenge factors causes a health condition to be reversed ([0075], where a goal is achieved if the user is within a predefined proximity (a portion) of the goal).
While Mirabile does not disclose executing the method steps above utilizing a video game application, Brown teaches that limitation (Abstract, where a method for monitoring for certain conditions in human patients is performed with the aid of a micro-processor-based video game). Moreover, Mirabile does not disclose corresponding input elements associated with each planned challenge factor for the player to account for the at least a portion of the one or more planned challenge factors by submitting whether or not the player achieved each of the respective planned challenge factors. Yet, Brown covers that limitation and teaches an input device used to allow the user to interact with the video game (Col. 6, ln. 25-32, where an input device is used to allow the user to actively participate in the video game). 
Brown teaches a method for monitoring the condition of a user through the use of a micro-processor-based video game (Abstract, Col. 3, ln. 5-10). Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, that the application ran on the computing system used to execute the method steps above, and as disclosed in Mirabile, may be a video game application in order to encourage learning and motivate behavior change to improve and/or maintain health conditions in young children, for example, as taught by Brown (Brown, Col. 2, ln. 66-Col. 3, ln. 10).

Regarding claim 3, Mirabile and Brown teach all limitations of claim 1 as discussed above. Further, Mirabile discloses establishing, by the computing system, an ambition level of the challenge factor plan as determined by the player ([0076], where the user can prioritize their goals).



Claims 2 & 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mirabile (U.S. Pub. 2016/0055760 A1) in view of Brown (U.S. 5,913,310A) and in further view of Wander et al. (hereinafter “Wander”) (U.S. Pub. 2012/0171649 A1).
Regarding claim 2, Mirabile and Brown teach all claim limitations of claim 1 as discussed above. However, neither Mirabile nor Brown teach calculating, by the computing system, feedback reconciliation points based on the player accounting for and actually achieving any of the one or more planned challenge factors. Yet, Wander teaches this limitation ([0004]; [0019]; [0044], where a computing device and accompanying user interface display points accumulated by a user based on both the degree of interaction with the user interface (i.e., user accounting for certain actions by uploading their physical activity data and/or providing feedback, which could include whether an exercise was completed) and by achieving goals related to physical activity).
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate point tracking, taught by Wander, into the system and method for generating health and lifestyle observations disclosed in Mirabile in order to allow users to monitor how close they are to achieving a goal (Wander, [0019]). 

Regarding claim 4, Mirabile and Brown teach all claim limitations of claim 1 as discussed above. However, neither Mirabile nor Brown teach establishing a skill level for the player. Yet, Wander teaches that limitation ([0044]; [0048], where a level in the application of the logged user is displayed and updated as the user progresses).
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate establishing a skill level based on the collected data, as taught by Wander, into the system and method for generating health and lifestyle observations, disclosed in Mirabile, to allow users of similar levels to compare and/or rank their performance (Wander, Abstract; [0005]; [0038]).

Regarding claim 5, Mirabile, Brown, and Wander teach all claim limitations of claim 4 as discussed above. Further, Mirabile discloses modifying the protocol of the player ([0088-0089], where the generated recommendations are dynamically adjusted based on collected data);
adding a challenge factor ([0080], where a goal may be added based on collected data (i.e., if the user spent an extended period of time in the sun and is at risk for skin cancer, a new goal may be automatically generated to minimize risk factors that put the user at greater risk of skin cancer));
add challenge factor actions to the challenge factor plan ([0089], where actions may be added to a goal (i.e., weight loss) to account for a deviation in user compliance);
remove a challenge factor ([0094], where goals may be eliminated).
While Mirabile does not disclose increasing a level of at least one of the one or more planned challenge factors to a challenge factor plan, Wander teaches that limitation ([0048], where the user’s current level in the system, based on the collected data, may be increased as the uses achieves physical activity goals). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the level of a challenge factor plan based on the collected data to keep the user engaged and to continue encouraging healthy behavior in fun and interactive ways that will not bore or easily frustrate the user (Wander, [0002]).

Regarding claim 6, Mirabile, Brown, and Wander teach all claim limitations of claim 1 as discussed above. Mirabile further discloses modifying the protocol of the player ([0088-0089], where the generated recommendations are dynamically adjusted based on collected data). Yet, Mirabile does not expressly disclose modifying the protocol based on a player’s skill level. 
However, Wander teaches determining and adjusting a skill level of the player ([0048], where the user’s current level in the system, based on their accumulated amount of points, may be increased as the user collects points). Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to use the collected data which includes the user’s skill level, as taught by Wander, in the method disclosed in Mirabile in order to further adjust the protocol based on the determined skill level to better determine whether a selected goal is feasible and safe (Mirabile, [0018]).

Regarding claim 7, Mirabile, Brown, and Wander teach all claim limitations of claim 6 as discussed above. Further, Mirabile discloses wherein the selectable challenge factors are real-world challenge factors including actions to be performed by the player ([0063], where the challenge factors, or goals, may include actions to be performed by the user, such as to reduce blood glucose level).

Regarding claim 8, Mirabile, Brown, and Wander teach all claim limitations of claim 7 as discussed above. Additionally, Brown teaches wherein the player completing any of the one or more planned challenge factors while playing the video game cause representation of the player to be altered to indicate that the player is reversing a potentially reversible lifestyle related, non-communicable health condition (Col. 18, ln. 6-10, where the video game shows the user the consequences of various health behaviors by altering a graphical game character who displays these behaviors). While Brown fails to teach wherein the number of points is increased based on completing the challenge factors, Wander covers that limitation ([0044], where the displayed level is updated as the user collects points by achieving certain activity goals).
 It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a graphic on the display disclosed in Mirabile that depicts the result(s) of the user’s actions to encourage active involvement in learning, as taught by Brown (Col. 18, ln. 5-10). 

Regarding claim 9, Mirabile and Brown teach all claim limitations of claim 1 as discussed above. However, neither Mirabile nor Brown teach allowing the player to compare a player’s skill level to the skill level of other players. Yet, Wander teaches that limitation (Abstract; [0048, 0051], where a user may compare their user card to other users’ cards, and wherein a user card includes a user’s current skill level).
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to provide comparison capabilities into the system and method disclosed in Mirabile, as taught by Wander, in order to determine optimal parameters, such as vitamin D levels (Mirabile, [0061]), for the user in order to generate more appropriate, healthy, and safe recommendations.

Regarding claim 10, Mirabile and Brown teach all claim limitations of claim 1 as discussed above. Moreover, Wander teaches calculating and displaying a user’s accumulated number of points ([0019]) and comparing themselves to other users ([0019]; [0050-51]). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to provide comparison capabilities, as taught by Wander, into the system and method disclosed in Mirabile in order to provide for ranking of the users (Wander, [0054]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715